DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11,179,054 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards systems and methods for estimating locations for hidden ones of the electrodes on the body surface.
Claims 1 - 5 are anticipated by reference claims 1, 3, 4, 5, and 7, respectively. 
Claims 6 and 7 are anticipated by reference claim 8.
Claims 8 - 16 are anticipated by reference claims 9 - 17, respectively. 
Claim 17 is anticipated by reference claim 20.
Claim 18 is anticipated by reference claim 13.
Claim 19 is suggested by reference claim 8.
Claim 20 is suggested by reference claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 12 and 18 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
Independent claim 1 is directed to a method (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of “estimating locations for hidden ones of the electrodes …” and “registering the locations for the visible and hidden ones of the electrodes on the body surface with geometry information …” Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the registering step, as written, reads broadly on a mental step of aligning the locations and geometry information. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards placing the electrodes on a body surface of a patient's body, digitizing locations for visible electrodes on the body surface based on image frames acquired using optical imaging, and storing geometry data in memory, the geometry data defining spatial relationships between the electrodes and the anatomical envelope.
With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards placing the electrodes on a body surface of a patient's body, digitizing locations for visible electrodes on the body surface based on image frames acquired using optical imaging are pre-solution activity that would be required in any form of data processing to implement the judicial exceptions. The additional limitations directed towards storing geometry data in memory are post-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of the claim are directed towards extra-solution activity. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claim 2 recites details of the geometry information, and are therefore further directed to the post-solution activity discussed above. Therefore, the additional limitations of the claim do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 3 - 4 recite additional steps of ‘selecting’ and ‘adjusting.’ Each of these steps are directed towards mental processes. As drafted, each step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the steps from being practically performed in the mind, or with the assistance of basic physical aids. Therefore, the additional limitations, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 5 recites additional determination of a location, which is directed toward a mental process. As drafted, the determination is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites storing electrode geometry data, which is extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 6 - 7 recite an additional step of “registering the other data with the imaging data to provide the three-dimensional locations for the electrodes on the body surface,” which is directed toward a mental process. As drafted, the step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. The claims further recites imaging steps, which are extra-solution activity. Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 8 - 9 recite additional steps of stitching image frames together, alignment, and registration. Each of these steps are directed towards mental processes. As drafted, each step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the steps from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites accumulating registered surface data, which is post-solution activity. Therefore, the additional limitations, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 10 recites identifying electrodes or location information, which is directed toward a mental process. As drafted, the step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites generating guidance, which is extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 11 recites reconstructing electrical signals onto the anatomical envelope, which is directed toward a mental process. As drafted, the step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites measuring electrical signals, storing electrical measurement data, and data output, which are extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.

Independent claim 12 is directed to a system (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of “determining three-dimensional electrode locations and surface geometry …” and “registering the determined three-dimensional electrode locations and surface geometry with the geometry information…” Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the registering step, as written, reads broadly on a mental step of aligning the locations and geometry information. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards an optical imaging device, memory, a processor, and storing geometry data in memory. The claim further recites that the processor performs the steps.
With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards the optical imaging device, memory, and a processor are recitations of generic hardware components. The additional limitations directed towards storing geometry data in memory are post-solution activity. The additional limitations of the claim directed towards the processor performing the steps comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of the claim are directed towards generic hardware components, post-solution activity, and . instructions to implement the judicial exceptions on a computer. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Independent claim 18 is directed to non-transitory computer-readable media (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of “determining three-dimensional electrode locations and surface geometry…” and “registering the determined three-dimensional electrode locations and surface geometry…” Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the registering step, as written, reads broadly on a mental step of aligning the locations and geometry information. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards storing imaging data and geometry data in memory.
With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards storing data in memory are extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of the claim are directed towards extra-solution activity. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claim 19 recites an additional step of “registering the other spatial data with the three-dimensional electrode locations and surface geometry …,” which is directed toward a mental process. As drafted, the step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the step from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites generating the other spatial date, which is extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claim 20 recites reconstructing electrical signals onto the anatomical envelope, which is directed toward a mental process. Specifically, as drafted, the step is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. The claim further recites electrical measurement data, and data output, which are extra-solution activity. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793